DETAILED ACTION
	This Office action is in response to the amendment filed on April 28, 2021. Claims 1-2, 4-10, and 12-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 28, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,826,949 (Bortoloni).
Regarding Claim 1, Bortoloni discloses (Abstract) a rim with weight reduction sockets, the rim (Col. 3 lines 13-15, 35-41; Figures 1-2, rim 16) being made of an aluminum alloy and comprising an inner flange (inboard flange 12), a middle portion (rim 16) and an outer flange (outboard flange 14), the inner flange, the middle portion and the outer flange are all annular and are connected end to end to form a cylindrical rim (it can be seen that Figure 1 shows a partial view of the cylindrical rim forming a wheel 10), wherein the weight reduction sockets (grooves 38) are provided on an the outer surface of the middle portion of the rim (Col. 3 lines 35-40); the weight reduction sockets are rectangular shaped, and are arranged in lattices (Figure 1 shows rectangular grooves 38 with a lattice structure); and 3-5 rows of the weight reduction sockets are arranged annularly on the outer surface of the middle portion of the rim (Col. 4 lines 40-46; Figure 8 shows three rows of grooves or dimples 62), wherein weight reduction socket reinforcing ribs projecting radially are defined between adjacent weight reduction sockets of the 
Bortoloni does not disclose the weight reduction socket reinforcing ribs have a width of 3-10 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing ribs disclosed by Bortoloni to have a width of 3-10 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 2, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses the weight reduction sockets, or grooves, have a depth of 2.25 mm (Col. 3 lines 45-40), which is in the range of 0.5-3 mm of the claimed invention.
Bortoloni does not disclose the weight reduction sockets have a length of 10-40 mm and a width of 10-40 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves disclosed by Bortoloni to have a length of 10-40 mm and a width of 10-40 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 4, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above.

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction sockets disclosed by Bortoloni to have 4 rows of sockets with those dimensions as an alternative equivalent configuration, dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 5, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses edge reinforcing ribs are provided at the edges of the middle portion of the rim, and extend axially between and out of the weight reduction sockets adjacent to the edges (it can be seen in Figure 1 that there is ribbing in between each groove and extends through the width of the middle part of the rim).
Regarding Claim 6, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses the middle portion of the rim further comprises side form joint ridges, and the side form joint ridges are located on the outer side of the middle portion of the rim and are perpendicular to a wheel disc of a wheel (It can be seen in Figure 1 that there are ridges in between the grooves on the outer side of the rim and perpendicular to a wheel disc of the wheel).
Regarding Claim 9, Bortoloni discloses (Abstract) an aluminum alloy wheel comprising a rim with weight reduction sockets, the rim (Col. 3 lines 13-15, 35-41; Figures 1-2, rim 16) being made of an aluminum alloy and comprising an inner flange (inboard flange 12), a middle portion (rim 16) and an outer flange (outboard flange 14), the inner flange, the middle portion and the outer flange are all annular and are connected end to end to form a cylindrical rim (it can be seen that Figure 1 shows a 
Bortoloni does not disclose the weight reduction socket reinforcing ribs have a width of 3-10 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing ribs disclosed by Bortoloni to have a width of 3-10 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 10, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. Bortoloni further discloses the weight reduction sockets, or grooves, have a depth of 2.25 mm (Col. 3 lines 45-40), which is in the range of 0.5-3 mm of the claimed invention.
Bortoloni does not disclose the weight reduction sockets have a length of 10-40 mm and a width of 10-40 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves disclosed by Bortoloni to have a length of 10-40 mm and a width of 10-40 mm because the geometry is dependent on the amount of 
Regarding Claim 12, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above.
Bortoloni shows 4 rows of weight reduction sockets are arranged annularly on the outer surface of the middle portion of the rim (see Figure 1), but does not disclose that the weight reduction sockets have a length of 32 mm, a width of 25 mm, and have a depth of 2.5 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction sockets disclosed by Bortoloni to have 4 rows of sockets with those dimensions as an alternative equivalent configuration, dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 13, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. Bortoloni further discloses edge reinforcing ribs are provided at the edges of the middle portion of the rim, and extend axially between and out of the weight reduction sockets adjacent to the edges (it can be seen in Figure 1 that there is ribbing in between each groove and extends through the width of the middle part of the rim).
Regarding Claim 14, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. Bortoloni further discloses the middle portion of the rim further comprises side form joint ridges, and the side form joint ridges are located on the outer side of the middle portion of the rim and are perpendicular to a wheel disc of a wheel (It can be seen in Figure 1 that there are ridges in between the grooves on the outer side of the rim and perpendicular to a wheel disc of the wheel).
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortoloni in view of US Patent 6,983,901 (Bitton et al.).
Regarding Claim 8, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses the rim is made of aluminum (Col. 1 lines 20-25, Col. 3 lines 35-40).
Bortoloni does not disclose the rim is made of A356.2 aluminum alloy.
However, Bitton et al. teaches aluminum car wheels are often made from Aluminum Association alloy number A356.2 (Col. 1 lines 34-36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum rim disclosed by Bortoloni to be made of A356.2, as taught by Bitton et al., because aluminum has a relatively low density and high strength, and aluminum alloys permit lightweight constructions (Col. 1 lines 12-15).
Regarding Claim 16, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. Bortoloni further discloses the rim is made of aluminum (Col. 1 lines 20-25, Col. 3 lines 35-40).
Bortoloni does not disclose the rim is made of A356.2 aluminum alloy.
However, Bitton et al. teaches aluminum car wheels are often made from Aluminum Association alloy number A356.2 (Col. 1 lines 34-36). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum rim disclosed by Bortoloni to be made of A356.2, as taught by Bitton et al., because aluminum has a relatively low density and high strength, and aluminum alloys permit lightweight constructions (Col. 1 lines 12-15).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.
Applicant argues that Bortoloni does not disclose reinforcing ribs projecting radially from the surface of the rim between the adjacent grooves.
However, Figure 1 of Bortoloni shows ribbing between each groove, and each rib projects radially. 
Applicant argues Bortoloni does not disclose the weight reduction socket reinforcing ribs have a width of 3-10 mm.
However, this limitation is a newly added feature of the amended claim and has been addressed in the above rejection.
Applicant requests the Office to hold the provisional, nonstatutory double patenting rejection in abeyance until such time as the instant case or copending Application No. 16/205,530 is allowable.
However, the amendments of the instant case and the copending Application No. 16/205, 530 have changed the scope of the inventions. Therefore, the double patenting rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617